                                  CASE 0:20-cr-00147-PAM-LIB Doc. 11 Filed 08/03/20 Page 1 of 1

                                              IN THE UNITED STATES DISTRICT COURT
                                                 FOR THE DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                                )         COURT MINUTES - CRIMINAL
                                                         )              BEFORE: JON T. HUSEBY
                                     Plaintiff,          )                 U.S. Magistrate Judge
                                                         )
   v.                                                    )   Case No:           20-cr-147 ADM/LIB
                                                         )   Date:              August 3, 2020
Augustus Quintrell Light,                                )   Court Reporter:    Erin Drost
                       Defendant,                        )   Video Conference
                                                         )   Time Commenced:     3:03 p.m.
                                                             Time Concluded:    3:33 p.m.
                                                             Time in Court:     30 minutes


X DETENTION HRG



APPEARANCES:
   Plaintiff: Ruth Shnider, Assistant U.S. Attorney
   Defendant: Catherine Turner,
                   X CJA

On X Indictment

Detention and arraignment hearing continued to August 4, 2020 at 3:00 p.m. via video conference before Magistrate
Judge Jon T. Huseby.


Additional Information:

X Defendant consents to this hearing via video conference.




                                                                                                             s/SAE
                                                                                   Signature of Criminal Duty Clerk




M:\templates\Det Prelim Min.wpt                                                                         Template Updated: 06/2013
